DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “detection unit,” “obtainment unit,” “categorization unit,” “determination unit,” and “control unit” in claims 1, 3-4, 6 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6, 8, 11-15, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Igarashi, et al. (US 20050189419 A1.)
	Regarding claim 1, Igarashi, et al. (hereafter, “Igarashi”) discloses an apparatus (Fig. 1, 20), comprising:
a detection unit (Fig. 2, 104) configured to detect a subject area that partially includes a subject to be detected in a shooting range (CCD, 104, of image capturing 
an obtainment unit (Fig. 2, 144) configured to obtain a plurality of defocus amounts corresponding to a plurality of ranging points inside a ranging area that includes the subject area (focal length acquiring module, 144, divides the captured image into a plurality of regions and obtains focal length information (“degree of focusing”) for each region [0062]; Fig. 3 shows the divided regions of scene with two flowers as subjects);
a categorization unit (main object distance acquiring module, 146) configured to categorize the ranging area into a plurality of partial areas based on the plurality of defocus amounts, each of the plurality of partial areas corresponding to a different one of partial ranges in a range of the plurality of defocus amounts (main object distance acquiring module, 146, classifies according to the detected focal lengths for each of the divided areas and a predetermined weight based on its position in the image, [0064]);
a determination unit (region selecting module, 148) configured to determine a subject degree (main object distance value (referred to herein as “MODV”), which is the sum of total # divided regions belonging to a subject multiplied by a weight, [0012]) with respect to each of the plurality of partial areas based on geometric relationships between each of the plurality of partial areas and the subject area (region selecting module, 148, chooses the main subject region [0070] based on the MODV output by the main object distance acquiring module, where the MODV weight is determined by its positional relationship to the center of the image [0064-0065]), the subject degree 
a control unit (image capturing control module, 120) configured to perform shooting control based on the plurality of partial areas (Fig. 6: S1030/S1050, where the image capturing control of S1020 takes place before image capture for display and storage), the shooting control being performed so that a contribution of a partial area with a first subject degree is larger than a contribution of a partial area with a second subject degree that is lower than the first subject degree (Fig. 8: S1230 occurs after the main object as selected by the region selecting module is brought into focus; the main object by having the greatest number of divided regions with the same focal length “contributes” more divided areas than other subjects in the image.)

Regarding claim 2, Igarashi discloses claim 1, wherein the geometric relations between each of the plurality of partial areas and the subject area include at least one of a positional relationship and a size relationship (the main subject is ultimately chosen according to MODV, which is the sum of the number of adjacent divided regions having the same focal length (i.e., more regions including the subject = larger size of subject) multiplied by the distance of the subject area relative to the center (i.e., subject’s position to the center of the capture range.)  This selection constitutes a relationship between the divided areas and the subject based on size and position.)

claim 3, Igarashi discloses claim 1, wherein the determination unit determines the subject degree of each of the plurality of partial areas based on a shape of each of the plurality of partial areas in addition to the geometric relationships between each of the plurality of partial areas and the subject area (the MODV is chosen based on the combined number of divided areas belonging to the subject in the image; for example, Fig. 5A shows the left flower being chosen as the main subject made up of a rectangle shape equaling 2x4 divided areas and Fig. 5B shows the right flower subject made of 1x3 divided areas. These constitute shapes of each of the plurality of areas.)

Regarding claim 5, Igarashi discloses claim 1, wherein the ranging area is larger than the subject area and includes an entirety of the subject area (Fig. 5A shows, for example, that the ranging area is larger than either of subject flowers in the image and that the flowers are entirety within the defined focusing areas.)

Regarding claim 6, Igarashi discloses claim 1, wherein the control unit performs the shooting control based solely on a partial area that has a highest subject degree among the plurality of partial areas (Fig. 7, S1170, where the main object is determined by the highest MODV [0080.])

Regarding claim 8, Igarashi discloses claim 1, wherein the shooting control is focus control (S1200), white balance control (S1220), or exposure control (S1210.)

claim 11, Igarashi discloses an image capturing apparatus (Fig. 1, 10) comprising:
the apparatus according to claim 1 (20); and
an image capturing unit (25.)

Claim 12 is a variant of claim 2 and is interpreted and rejected accordingly.

Claims 13 - 15 and 17 - 19 are method and medium variants of claims 1 - 3 and are interpreted and rejected accordingly.

Allowable Subject Matter
Claims 4, 7, 9, 10, 16, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4, 16, and 20, the prior art of record fails to disclose or suggest the calculation of the three evaluation values and the determination based on the three values.
Regarding claim 7, while Igarashi discloses a computation of the subject degree (which itself has a weighting), the prior art of record fails to disclose a computation where pixel values are weighted based on the subject degree.
Regarding claims 9 and 10, while Igarashi discloses focus control, the prior art of record fails to disclose the reliability degree threshold used in the manner described.

Citation of Pertinent Art
	The prior art made of record is considered pertinent to the applicant’s disclosure, but is not relied upon as a reference for the preceding sections:
Mori, et al. (US 20060115157 A1) discloses an image processing device.
Ishii (US 20060165402 A1) discloses an imaging apparatus.
Misawa (US 20070269196 A1) discloses a method for image capture.
Tezuka (US 20080187187 A1) discloses an imaging device.
Thorn (US 20080278589 A1) discloses a method for identifying a target subject.
Tamaru (US 20090091633 A1) discloses an image taking method.
Kawanishi (US 20090207298 A1) discloses a focusing apparatus.
Okada, et al. (US 20120044400 A1) discloses an image pickup apparatus.
Yano (US 20120057786 A1) discloses an image processing apparatus.
Funamoto (US 20120300083 A1) discloses an image pickup apparatus.
Nagano, et al. (US 20130044234 A1) discloses an image capturing apparatus.
Hamano (US 20150227023 A1) discloses a focus control apparatus.
Ha, et al. (US 20150365587 A1) discloses a mobile terminal.
Yamazaki, et al. (US 20170034421 A1) discloses an image pickup apparatus

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698